Exhibit 10.4

 

SILICON GRAPHICS, INC.

1600 Amphitheatre Parkway

Mountain View, California 94043-1351

 

__________________________    October 23, 2001 Silicon Graphics, Inc.      1600
Amphitheatre Parkway      Mountain View, California 94043-1351     

 

Dear                     :

 

The Company considers it essential to the best interests of its shareholders to
foster the continuous employment of key management personnel. In this
connection, the Board of Directors of the Company (the “Board”) recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of officers of the Company,
including you, to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a change in
control of the Company.

 

In order to induce you to remain in the employ of the Company and in
consideration of your agreements set forth in subparagraph 2(i) hereof, the
Company agrees that you shall receive the benefits set forth in this agreement
(“Agreement”) under the circumstances described below.

 

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until your employment with the Company is terminated unless
sooner terminated by written agreement of the Company and you.

 

2. Definitions. As used in this Agreement:

 

(a) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Business Combination” means and includes each and all of the following
occurrences:

 

(i) Consummation of any reorganization, merger or consolidation with respect to
the Company (each a “Reorganization”), unless immediately followiing such
Reorganization more than 50% of the outstanding voting stock of the entity
resulting from such reorganization continues to be benefically owned, directly
or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the outstanding shares of voting stock of the Company
outstanding immediately prior to such Reorganization.



--------------------------------------------------------------------------------

(ii) The sale or other disposition (or the last in a series of such
transactions) of all or substantially all of the assets of the Company to an
entity with respect to which following such sale or other disposition more than
50% of the outstanding voting shares if such entity is beneficially owned,
directly or indirectly, by Persons who were the beneficial owners of the
outstanding shares of the voting stock of the Company outstanding immediately
prior to such sale or disposition.

 

(iii) The Company dissolves or liquidates or effects a partial liquidation
involving more than 75% of its assets.

 

(d) “Change in Control” of the Company means and includes each and all of the
following occurrences:

 

(i) A Business Combination.

 

(ii) When any “Person” other than the Company and any subsidiary and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the Beneficial Owner of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities with respect to the election of the directors of the
Company.

 

(iii) During any period of three (3) consecutive years (not including any period
prior to the date hereof), individuals who, at the beginning of such period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a Director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
Directors then comprising the Incumbent Board (other than an election or
nomination of any individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board.

 

For purposes of this Agreement, the Board of Directors may by resolution,
clarify the date as of which a Change in Control shall be deemed to have
occurred.

 

(e) “Current Compensation” shall mean your monthly base salary, as in effect
immediately prior to the Change in Control. In addition, if you participate in a
variable compensation program (other than the corporate annual executive
incentive plan or a similar incentive plan in which all senior executives
participate), then your Current Compensation will be based on your target
compensation (including base and variable compensation) in effect under that
plan during the six (6) months immediately preceding the month in which the
Change in Control occurred.

 

-2-



--------------------------------------------------------------------------------

(f) “Disability” shall mean a physical or mental illness or injury which, as
determined by the Company, continuously prevents you from performing your duties
with the Company for a period of six months prior to termination.

 

(g) “Good Reason” shall mean grounds for termination by you of your employment
by the Company based upon prior constructive termination by the Company as
provided in Paragraph 5 hereof.

 

(h) “Person” means any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Secutities Exchange act of 1934, as amended.

 

(i) “Potential Change in Control of the Company” shall be deemed to have
occurred if (i) the Company enters into an agreement or letter of intent, the
consummation of which would result in the occurrence of a Change in Control of
the Company; (ii) any person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control of the Company; (iii) any person, other than a
trustee or other fiduciary holding securities under an employee benefit plan for
the Company, who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 9.5% or more of the combined voting power
of the Company’s then outstanding securities increases his beneficial ownership
of such securities by five (5) percentage points or more over the percentage so
owned by such person on the date hereof; or (iv) the Board adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control of the Company has occurred. You agree that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control of
the Company, you will remain in the employ of the Company (or the subsidiary
thereof by which you are employed at the date such Potential Change in Control
occurs) until the earliest of (x) a date which is six months from the occurrence
of such Potential Change in Control of the Company, (y) the termination by you
of your employment by reason of Disability, as defined in subparagraph 2(e) or
(z) the occurrence of a Change in Control of the Company.

 

(j) “Termination Payment” shall mean the severance pay to which you are entitled
upon termination of your employment within 24 months after a Change in Control
as provided in Subparagraph 3(a) hereof.

 

3. Compensation Following a Change in Control.

 

(a) Subject to Sections 6 and 7 below, if your employment with the Company is
terminated within 24 months after a Change in Control other than as set forth in
Section 3(e), you shall be entitled to a Termination Payment, payable in cash,
in an amount equal to twenty-four (24) months of your Current Compensation at
the rate in effect immediately prior to such Change in Control.

 

(b) In addition to the Termination Payment,

 

(i) you shall have the right during the period of six months following such
Change in Control either (i) to exercise all non-statutory options granted to
you by

 

-3-



--------------------------------------------------------------------------------

the Company and all incentive stock options granted to you by the Company after
the date of this agreement, as to all or any part of the shares covered thereby,
including shares as to which such options would not otherwise then be
exercisable, (provided that any incentive stock options non exercised within
three months of your termination of employment will automatically become
non-statutory options), or (ii) to have such options “cashed out” at their
market value determined as provided herein. The cash out proceeds shall be paid
to you or, in the event of your death prior to payment, the representative of
your estate. For this purpose, the fair market value of an outstanding option
shall be measured as the difference between the option exercise price and the
“Change in Control Price” as defined in subparagraph 3(d), as of the date such
Change in Control is determined to have occurred or such other date as the Board
of Directors may determine prior to the Change in Control.

 

(ii) all outstanding incentive stock options granted to you by the Company on or
prior to the date of this agreement (including any options issued in
substitution or assumption of such options as a result of a Change in Control),
shall be accelerated 15 calendar days after the date of such Change in Control
to the extent then unvested, and shall be fully exercisable through the period
ending three (3) months after the termination of your employment with the
company, subject to any further limitation on your right to exercise such
options upon termination of your employment pursuant to the terms of any
applicable option agreement.

 

(iii) all restricted stock granted to you by the Company shall be released from
the Company’s repurchase right (which is set forth in your restricted stock
purchase agreements) 15 calendar days after the date of such Change in Control.

 

(c) Any cash payable to you under subparagraph 3(a) shall be payable between 30
and 60 calendar days after your termination of employment. Any cash payable to
you under subparagraph 3(b)(i) shall be made within 30 calendar days after the
earlier of (i) the expiration of the respective periods in the subsections
thereof, or (ii) the date the Company receives your written notice electing to
be cashed out on the value of your options in lieu of exercise thereof.

 

(d) For purposes of this Paragraph 3, “Change in Control Price” shall be, as
determined by the Board, (i) the highest closing sale price of a share of the
Company’s Common Stock as reported by the NASDAQ National Market System and as
appearing in the Wall Street Journal (or, in the event the Common Stock is
listed on a stock exchange, the highest closing price on such exchange as
reported on the composite transactions reporting system), at any time within the
60-day period immediately preceding the date of determination of the Change in
Control Price by the Board (the “60-day period”), or (ii) the highest price paid
or offered for a share of the Common Stock, as determined by the Board, in any
bona fide transaction or bona fide offer related to the Change in Control of the
Company, at any time within the 60-day period.

 

(e) Anything contained in subparagraphs (a) or (b) above to the contrary
notwithstanding, the Company shall have no obligation to pay a Termination
Payment or to accelerate vesting of shares or to cash out options or to release
shares from the Company’s repurchase right under this Agreement in the event of
a termination prior to a Change in Control. The Company also shall have no
obligation to pay a Termination Payment if, after a Change in

 

-4-



--------------------------------------------------------------------------------

Control, it terminates your employment for “Cause” or if your employment
terminates due to death, retirement or resignation other than for “Good Reason.”
Furthermore, if it is determined by the Company’s Board of Directors, upon
receipt of a written opinion of the Company’s independent public accountants
that acceleration of vesting of shares or cash out of outstanding options or
releasing of shares from the Company’s repurchase right would preclude
accounting for the acquisition of the Company as a pooling of interests, and the
Board otherwise desires to approve a proposed acquisition of the Company by an
acquiring Company which requires as a condition to closing of the acquisition
that the acquisition be accounted for as a pooling of interests, then the
Company shall not be obligated to accelerate your options or cash out your
options or release your restricted stock from its repurchase right under this
Paragraph 3.

 

(f) In the event that the terms of this Agreement relating to options or
restricted stock conflict with the terms of any option, stock award or related
agreement between you and the Company, the terms that are more favorable to you
will control.

 

4. Termination for Cause. Termination of your employment with the Company shall
be regarded as termination for Cause only upon:

 

(a) your willful and continued failure to substantially perform your duties with
the Company (other than such failure resulting from your incapacity due to
physical or mental illness) after there is delivered to you by the Board a
written demand for substantial performance which sets forth in detail the
specific respects in which it believes you have not substantially performed your
duties;

 

(b) your willfully engaging in gross misconduct which is materially and
demonstrably injurious to the Company;

 

(c) your committing a felony or an act of fraud against the Company or its
affiliates; or

 

(d) your breaching materially the terms of your employee confidentiality and
proprietary information agreement with the Company.

 

No act, or failure to act, by you shall be considered “willful” if done, or
omitted to be done, by you in good faith and in your reasonable belief that your
act or omission was in the best interest of the Company and/or required by
applicable law.

 

Anything contained in this paragraph 4 to the contrary notwithstanding, you
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to and an opportunity for you, together with your counsel, to
be heard before the Board), finding that in the good faith opinion of the Board,
you were guilty of conduct set forth in subparagraphs (a) or (b) of this
Paragraph 4 and specifying the particulars thereof in detail.

 

-5-



--------------------------------------------------------------------------------

5. Termination for Good Reason. Your employment with the Company may be regarded
as having been constructively terminated by the Company, and you may therefore
terminate your employment for Good Reason and thereupon become entitled to
compensation pursuant to Paragraph 3 above, if, after a Change in Control, one
or more of the following events shall occur (unless such event(s) applies to a
person solely in his capacity as a member of the Board):

 

(i) without your express written consent, the assignment to you of any duties or
the significant reduction of your duties, either of which is inconsistent with
your position with the Company (or the duties and responsibilities of such
position) immediately prior to a Change in Control, or your removal from or any
failure to re-elect you to any such position;

 

(ii) without your express written consent, the substantial reduction, without
good business reasons, of the facilities and perquisites (including office space
and location) available to you immediately prior to a Change in Control, unless
such reduction applies generally to all officers of the Company and any
successor to the Company, or;

 

(iii) a reduction by the Company in your salary or in any bonus compensation
formula applicable to you as in effect immediately prior to a Change in Control,
or the failure by the Company (other than a failure that applies generally to
all officers of the Company and any successor to the Company) to increase such
base salary each year following a Change in Control by an amount which equals at
least one-half (1/2), on a percentage basis, of the average annual percentage
increase in base salary for all officers of the Company (and any successor of
the Company) during the prior two full calendar years;

 

(iv) a material reduction by the Company in the kind or level of employee
benefits to which you were entitled prior to a Change in Control with the result
that your overall benefits package is significantly reduced after the Change in
Control; or the taking of any action by the Company which would materially and
adversely affect your participation in any plan, program or policy generally
applicable to executives or employees of the Company or any successor of the
Company (including but not limited to paid vacation days), or deprive you in a
material and substantial way of any fringe benefits enjoyed by you prior to a
Change in Control;

 

(v) the Company’s requiring you to be based anywhere other than your then
present location (except for required travel on the Company’s business to an
extent substantially consistent with your present business travel obligations)
or a location more than 25 miles from your then present location, without your
consent;

 

(vi) any purported termination of your employment by the Company which is not
effected for Disability or for Cause, or any purported termination for which the
grounds relied upon are not valid; or

 

-6-



--------------------------------------------------------------------------------

(vii) the failure of the Company to obtain the assumption of this Agreement by
any successor as contemplated in Paragraph 10 hereof.

 

6. Parachute Payments. In the event that any payment or benefit received or to
be received by you in connection with a termination of your employment with the
Company or any corporation which is a related corporation within the meaning of
section 280G(e) of the Internal Revenue Code of 1986 (the “Code”) (collectively,
the “Severance Payments”) would (i) constitute a “parachute payment” within the
meaning of section 280G of the Code or any similar or successor provision and
(ii) but for this Paragraph 6, be subject to the excise tax imposed by section
4999 of the Code or any similar or successor provision (the “Excise Tax”), then,
subject to the provisions of Paragraph 7 hereof, such Severance Payments (which
Severance Payments shall collectively be referred to herein as the “Severance
Parachute Payments”) shall be reduced to the largest amount which you, in your
sole discretion, determine would result in no portion of the Severance Parachute
Payments being subject to the Excise Tax. The determination of any required
reduction pursuant to this Paragraph 6 (including the determination as to which
specific Severance Parachute Payments shall be reduced) shall be made by you in
your sole discretion, and such determination shall be conclusive and binding
upon the Company or any related corporation for all purposes. The Company and
its related corporations waive all claims and rights against you with respect
thereto except as specifically set forth in the next sentence. If the Internal
Revenue Service (the “IRS”) determines that a Severance Parachute Payment is
subject to the Excise Tax, then the Company or any related corporation, as their
exclusive remedy, shall seek to enforce the provisions of Paragraph 7 hereof.
Such enforcement of Paragraph 7 hereof shall be the only remedy, under any and
all applicable state and federal laws or otherwise, for your failure to reduce
the Severance Parachute Payments so that no portion thereof is subject to the
Excise Tax. The company or related corporation shall reduce a Severance
Parachute Payment in accordance with Paragraph 6 only upon written notice by you
indicating the amount of such reduction, if any.

 

7. Remedy. If, notwithstanding the reduction described in Paragraph 6 hereof,
the IRS determines that you are liable for the Excise Tax as a result of the
receipt of a Severance Parachute Payment, then you shall, subject to the
provisions of this Agreement, be obligated to pay to the Company (the “Repayment
Obligation”) an amount of money equal to the “Repayment Amount.” The Repayment
Amount with respect to a Severance Parachute Payment shall be the smallest such
amount, if any, as shall be required to be paid to the Company so that your net
proceeds with respect to any Severance Parachute Payment (after taking into
account the payment of the Excise Tax imposed on such Severance Parachute
Payment) shall be maximized. Notwithstanding the foregoing, the Repayment Amount
with respect to a Severance Parachute Payment shall be zero if a Repayment
Amount of more than zero would not eliminate the Excise Tax imposed on such
Severance Parachute Payment. If the Excise Tax is not eliminated through the
performance of the Repayment Obligation, you shall pay the Excise Tax. The
Repayment Obligation shall be performed within 30 days of either (i) your
entering into a binding agreement with the IRS as to the amount of your Excise
Tax liability or (ii) a final determination by the IRS or a court decision
requiring you to pay the Excise Tax with respect to such a Severance Parachute
Payment from which no appeal is available or is timely taken.

 

-7-



--------------------------------------------------------------------------------

8. Disputes. To dispute a termination for Good Reason by you, the Company must
give you written notice of such dispute within ten working days after your
effective date of termination. To dispute a termination by the Company or any
failure to make payments claimed to be due hereunder, you must give written
notice of such dispute to the Company within 30 days after receiving a notice of
termination, or within 30 days after the date on which a payment claimed by you
to be due hereunder was due to be made, as the case may be.

 

If any such dispute is finally determined in your favor, the Company shall pay
all reasonable fees and expenses, including attorneys’ and consultants’ fees,
that you incur in good faith in connection therewith.

 

9. No Mitigation.

 

(a) You shall not be required to mitigate the amount of any payment provided for
in Paragraph 3 hereof by seeking other employment or otherwise, nor shall the
amount of such payment be reduced by reason of compensation or other income you
receive for services rendered after your termination of employment with the
Company.

 

(b) In addition to the Termination Payment payable pursuant to Paragraph 3
hereof, you shall be entitled to receive all benefits payable to you under any
benefit plan of the Company in which you participate.

 

10. Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform the obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. As used in this Paragraph 10, “Company”
includes any successor to its business or assets as aforesaid which executes and
delivers this Agreement or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

 

11. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or five (5) days after deposit with postal authorities transmitted by
United States registered or certified mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first or last
page of this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

12. Amendment or Waiver. No provisions of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing by you and the Company. No waiver of either party at any time of
the breach of, or lack of compliance with, any conditions or provisions of this
Agreement shall be deemed a waiver of other provisions or conditions hereof.

 

-8-



--------------------------------------------------------------------------------

13. Sole Agreement. This Agreement represents the entire agreement between you
and the Company with respect to the matters set forth herein. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein.

 

14. Employee’s Successors. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If you
should die while any amounts are still payable to you hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designees, to your estate.

 

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

16. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

If the foregoing conforms with our understanding, please indicate your agreement
to the terms hereof by signing where indicated below and returning one copy of
this Agreement to the undersigned.

 

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed effective as of the date set
forth above.

 

Very truly yours,

 

SILICON GRAPHICS, INC. By:  

 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO AS OF

THE DATE FIRST SET FORTH ABOVE:

 

__________________________________

 

-10-